Citation Nr: 1129551	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-22 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for intestinal cancer.

2.  Entitlement to a temporary total evaluation due to hospitalization for a service-connected disability.

3.  Entitlement to a temporary total evaluation for convalescence for a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Wichita, Kansas, which denied service connection for intestinal cancer and temporary total evaluations due to hospitalization and convalescence for a service-connected disability.  


FINDINGS OF FACT

1.  The Veteran withdrew his service connection for intestinal cancer appeal in February 2011.

2.  In a written statement dated July 26, 2011, the Veteran's representative declared that the Veteran wished to withdraw his appeal "in its entirety."


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has withdrawn his appeal seeking service connection for intestinal cancer and temporary total evaluations due to hospitalization and convalescence for a service-connected disability.

In February 2011, the Veteran submitted a letter indicating that he withdrew his claim for service connection for cancer.  In July 2011, the Veteran's representative submitted a letter stating that the Veteran withdrew his entire appeal.  VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

As of February 2011, the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of the service connection for intestinal cancer claim is valid.  As of July 2011, the Board had not yet issued a final decision on the remaining issues, the temporary total evaluation claims.  The Veteran's representative has submitted a written statement on the Veteran's behalf.  The representative has the authority to withdraw an appeal on the Veteran's behalf.  See 38 C.F.R. § 20.204(a).  The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 2011).  

Because the Veteran, both in his own right and through his representative, has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his requests for withdrawal, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105(d).



ORDER

The appeal for service connection for intestinal cancer and temporary total evaluations due to hospitalization and convalescence for a service-connected disability is dismissed.




____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


